Matter of Lattina B. v Daquan H. (2019 NY Slip Op 02998)





Matter of Lattina B. v Daquan H.


2019 NY Slip Op 02998


Decided on April 23, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 23, 2019

Renwick, J.P., Gische, Webber, Singh, JJ.


9065

[*1]In re Lattina B., Petitioner-Appellant,
vDaquan H., Respondent-Respondent.


Larry S. Bachner, New York, for appellant.
Kenneth M. Tuccillo, Hastings on Hudson, attorney for the child.

Order, Family Court, New York County (Marva A. Burnett, Referee), entered on or about February 9, 2018, which granted petitioner's supplemental modification petition to the extent of granting joint physical and legal custody to both parents, unanimously affirmed, without costs.
Application by the mother's assigned counsel to withdraw as counsel is granted (see Anders v California , 386 U.S. 738 [1967]; People v Saunders, 52 AD2d 833 [1st Dept 1976]). A review of the record demonstrates that there are no non-frivolous issues which could be raised on this appeal. We agree with counsel that the court's decision was well within the bounds of its discretion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 23, 2019
CLERK